Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16781564 filed on 02/04/2020 is presented for examination by the examiner.

Election/Restriction
Applicant’s election without traverse of invention II claims 17-28, drawn to method of fabricating electrochromic integrated glass unit in the reply filed on 12/20/2021 is acknowledged. In the above response Applicant stated “In response to the Restriction Requirement dated November 15, 2021, Applicant hereby elects, without traverse, group II, claims 17-48 to prosecute in the above-identified patent application.” However, this is treated as typographical error since there are only claims 17-28 in invention of group II. 
Claims 2-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of 15738110, filed 12/19/2017 which is a national stage entry of PCT/US2016/041348 , International Filing Date: 07/07/2016, that priority from Provisional Application 62269721, filed 12/18/2015, from Provisional Application 62238609, filed 10/07/2015, and from Provisional Application 62191182, filed 07/10/2015.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 21-22, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (hereafter Friedman, of record, see IDS dated 02/04/2020) US 20120033287 A1 in view of Vikor et al. (hereafter Vikor, of record, see IDS dated 02/04/2020) US2015/0345206.  
In regard to independent claim 17, Freedman teaches (see e.g. Figs. 1-6) a method of fabricating an electrochromic insulated glass unit (IGU) (e.g. method of fabricating window IGU(s) with substrates, panes with Electrochromic (EC) device thereon, abstract, paragraphs [04-10, 26-28, 32-33,62-65], see Figs. 1-2, 4-6), the method comprising: 
a. receiving an IGU comprising a first lite, a second lite, and an electrochromic device disposed on one of the first and second lites (i.e. receiving, arranging glass panes with electrochromic EC device 210 or 220, e.g. transparent substrates, 205, 215 or e.g. 405, 415, 435, paragraphs [04-06, 26-29, 32-33,36-39, 50, 55-57, 62-65], e.g. as in one embodiment with architectural glass, see Figs. 1-2, 4-6, paragraphs [33, 37, 45-48, 50-51, 55, 62-63] with reference to Table), the first lite comprising surfaces S1 and S2 disposed on opposite sides of the first lite, and the second lite comprising surfaces S3 and S4 disposed on opposite sides of the second lite (as outer s1 and inner s2 (with EC 210) side of e.g. 205 substrate, and outer s3 (with EC 220) and inner s4 side of substrate 215, as depicted in Figs 1-2, note surfaces 1-4 as in Fig. 1 are here denoted as s1-s4, and note that outer/inner is with respect to the outside or inside environments as in Fig.2, see paragraphs [32-33,36-39, 50, 62-65]), wherein the IGU is configured such that S1 is outboard of S2, S2 is outboard of S3, and S3 is outboard of S4 (i.e. as s1 is outboard of s2 on 205, s2 is outboard of s3 and s3 is outboard of s4 on 215, as depicted in Figs 1-2, paragraphs [32-33,36-39, 62-65]) ; and 3Attorney Docket No: VIEWPO79C1 Serial No.: 16/781,564 Preliminary Amendment 
b. forming a pattern in or on S1 of the first lite (i.e. as e.g. UV reflective (or absorbing) layer on any of the s1-s4 i.e. 1-4 surfaces of substrates e.g.  205, 215, paragraphs [32-33, 54-55, 57, 60, 62-63], having some reflective UV pattern). 
But Friedman is silent that the pattern (e.g. UV layer) is specifically configured to deter birds from impacting the IGU (note Friedman teaches that the window include e.g. UV reflective (or absorptive) layer on any of the s1-s4, i.e. 1-4 surfaces of the two substrates, as depicted in Fig. 1 and applied to Figs. 2,4, see paragraphs [32-33, 54, 57,60], having some pattern features as above, and further that the window unit (IGU) is designed with desirable configuration where electrochromic device(s) that are protected from the outside environment, see e.g. paragraph [36]).
However, Vikor teaches in the same field of invention of insulated glass (IG) window units which have patterned UV reflecting film coating 150 on the window, and that are designed to prevent or reduce bird collisions with such window units, (see Figs. 1-6, Title, Abstract, paragraphs [01,08-09, 18-23]) and thus teaches forming a pattern in or on S1 of the first lite (as forming film/coating 150 thus also formed as film, with/on outside/outboard side of glass substrate/lite 1, of the window with two substrates 1 and 30, see paragraphs [01,08-09, 18-23, 28-30], as depicted in e.g. Fig. 1, also Figs. 2-5, as patterns of UV reflecting coating 150  e.g., in the shape of a grid or in substantially parallel or non-parallel stripes interspersed with spaces and parts with bare substrate 1, on the surface of substrate 1 as shown in FIG. 1, paragraphs [08-09, 18,21-22, 31], and thus providing the insulating glass (IG) window unit that is designed to prevent and reduce bird collisions therewith, paragraphs [01,08-09, 17-18, 21]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patterned UV reflecting coating, according to teachings of Vikor to the UV layer of the widow (IGU) unit of Friedman in order to provide such insulating glass (IG) window unit also with patterned UV reflecting coating designed to prevent and reduce bird collisions therewith (see Vikor, paragraphs [01,08-09, 17-18, 21]) and thus providing further protection from the outside environment (as also suggested by Friedman).
Regarding claim 21, The Friedman-Vikor combination teaches the invention as set forth above and Friedman further teaches that the pattern in or on S1 of the first lite comprises applying a coating to S1 (i.e. as IGU100, 200, as modified with UV reflective coating 150 on s1 surface, per combination with Vikor, i.e. 150 on outside/outboard side of glass substrate/lite 1, of IGU, e.g. paragraphs [18-23, 28-30], as depicted in e.g. Fig. 1).  
Regarding claim 22, The Friedman-Vikor combination teaches the invention as set forth above and Friedman further teaches that the coating applied to S1 comprises a UV reflective or absorptive coating (i.e. as IGU100, 200, as modified comprises UV reflective coating 150 on s1 surface, per combination with Vikor, paragraphs [18-23, 28-30], as depicted in e.g. Fig. 1). 
Regarding claim 25, The Friedman-Vikor combination teaches the invention as set forth above and Friedman further teaches that the electrochromic device is disposed on the first lite (e.g. as transparent substrate 205 with EC device 210, see Figs. 1-2, paragraphs [33, 37, 45-48, 50-51, 55, 62-63]).  
Regarding claim 26, The Friedman-Vikor combination teaches the invention as set forth above and Friedman further teaches that the electrochromic device is disposed on the second lite (e.g. as transparent substrate 2215 with EC device 220, see Figs. 1-2, paragraphs [33, 37, 45-48, 50-51, 55, 62-63]).  
Regarding claim 28, The Friedman-Vikor combination teaches the invention as set forth above and further teaches that the pattern  (i.e. as UV layer, paragraphs [32-33, 54, 57,60], and modification with features of pattern UV reflecting coating 150 per combination with Vikor, Fig. 1, paragraphs [18,21-22, 31]) comprises a first pattern feature and a second pattern feature (i.e. as patterns on s1, 1 surface include first feature patterns of UV coating 150 that reflect at least 40 % or more in UV and at least 10% more than in visible region, and pattern features of  regions of s1 without the 150 reflective stripes  features i.e. without the UV reflecting features, paragraphs [08-09, 18,21-22]), the first pattern feature having at least one optical property that is different from that of the second pattern feature at wavelengths between about 300-400 nm (i.e. as explained above, space features between patterns of 150 UV reflectance layer, e.g. just glass substrate 1 without 150 pattern, Vikor paragraphs [08-09, 18,21-22], vs. patterns of UV reflecting coating 150 e.g., in the shape of a grid or in substantially parallel or non-parallel stripes interspersed with spaces and parts with bare substrate 1, on the surface of substrate 1 as shown in Vikor, FIG. 1, interspersed with paragraphs [08-09, 18,21-22, 31]). 

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (hereafter Friedman, of record, see IDS dated 02/04/2020) US 20120033287 A1 in view of Vikor et al. (hereafter Vikor, of record, see IDS dated 02/04/2020) US2015/0345206, and further  in view of Widjaja et al. (hereafter Widjaja, of record, see IDS dated 02/04/2020) US 20110013254 A1. 
Regarding claims 18, 19 and 20 The Friedman-Vikor combination teaches the invention as set forth above and further teaches that forming the pattern in or on S1 of the first lite by removing material (i.e. forming pattern 150 on s1 due to combination of Friedman and Vikor, by selectively removing 150 material from coating 150, see Vikor, paragraphs [17-18, 22], applied to s1 of Friedman) but is silent that removing specifically comprises etching, and regarding claims 19 and 20 as laser etching or plasma etching. 
However, Widjaja teaches in the same field of invention of light weight electrochromic  stack ( and including layer patterning see e.g. Figs. 1, 3, 5, Abstract, paragraphs [12-24, 34-48, 57-68]) and further teaches that material removal as etching such as laser etching or plasma etching (i.e. layer patterning as known subtractive method can be used where from an already deposited layer material is removed through etching, specifically plasma etching, and selective laser ablation, paragraphs [45-48], allowing that through such patterned layer in the device  interference effects are smeared out and a more neutral color of the device is obtained, see e.g. Abstract, paragraphs [29, 32, 11]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply and specify material removal patterning by etching such as laser etching or plasma etching as disclosed by Widjaja for the patterned UV reflective coating of Friedman and Vikor IGU,  since patterning layer in the device allows the interference effects to be smeared out and provides a more neutral color of the device, see e.g. Abstract, paragraphs [29, 32, 11]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (hereafter Friedman, of record, see IDS dated 02/04/2020) US 20120033287 A1 in view of Vikor et al. (hereafter Vikor, of record, see IDS dated 02/04/2020) US2015/0345206, and further in view of Theios US 20140168760 A1. 
Regarding claim 23, The Friedman-Vikor combination teaches the invention as set forth above and further teaches the coating applied to S1 (i.e. as UV layer, paragraphs [32-33, 54, 57,60], and modification with UV reflecting coating 150 per combination with Vikor, Fig. 1, paragraphs [18,21-22, 31]), but is silent that it specifically comprises a glass frit coating.  
However, Theios teaches in the same field of invention of a window for reducing bird collisions (see Figs. 1-7, Title, Abstract, paragraphs [01, 08-11, 20-24, 29-31, 39]) and further teaches that coating applied to substrate comprises a glass frit coating (i.e. as substrate also includes UV absorbing pattern 2 of frit e.g. gray (or black) frit besides the UV reflecting pattern, paragraphs 20-24, 29-31, 39], as contrasts between (i) UV reflection off of coating 5 in areas T where the UV absorbing material 2 is not present, and (ii) UV absorption in areas where pattern 2 of UV absorbing material e.g. frit is present, is more easily seen by birds and further deters birds from flying into facades/windows, and since frit is substantially transparent to visible light then the pattern 2 is not easily seen by humans and is aesthetically pleasing. (see paragraphs [23-24, 29]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Theios to incorporate frit pattern into UV layer/coating of Friedman and Vikor to provide contrast between UV reflection in areas where the UV absorbing material is not present, and UV absorption in areas where absorbing material e.g. frit is present, which is more easily seen by birds and further deters birds from flying into facades/windows, and since frit is substantially transparent to visible light then the pattern 2 is not easily seen by humans and is aesthetically pleasing. (see Theios paragraphs [23-24, 29]). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (hereafter Friedman, of record, see IDS dated 02/04/2020) US 20120033287 A1 in view of Vikor et al. (hereafter Vikor, of record, see IDS dated 02/04/2020) US2015/0345206, and further in view of Pettinger US 20100098844 A1
Regarding claim 24, The Friedman-Vikor combination teaches the invention as set forth above and further teaches the coating applied to S1 (i.e. as UV layer, paragraphs [32-33, 54, 57,60], and modification with UV reflecting coating 150 per combination with Vikor, Fig. 1, paragraphs [18,21-22, 31]), but is silent that it specifically comprises a paint.  
However, Pettinger teaches in the same field of invention of Application Of Ultraviolet Reflective Materials To Surfaces To Enhance Avian And Human Safety (see Figs. 1-3, Title, Abstract, paragraphs [24- 29, 37-40]) and further teaches that coating applied to substrate comprises a paint (i.e. as application is a UV reflective paint coating to windows (inside and out), see e.g. Abstract, paragraphs [19, 23-29] brings the presence of window(s) into the bird's awareness more effectively and they are be better able to determine safe flight paths, as paint coating will be naturally activated by sunlight on structures which need increased avian visibility even at night, (see e.g. paragraphs [25-28, 19]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Pettinger to use/incorporate paint in UV layer/coating of Friedman and Vikor to provide bird's awareness the presence of window(s) more effectively and they are be better able to determine safe flight paths, and by using paint coating that is naturally activated by sunlight on structures which need increased avian visibility even at night (see e.g. paragraphs [25-28]). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (hereafter Friedman, of record) US 20120033287 A1 in view of Vikor et al. (hereafter Vikor, of record) US2015/0345206, and further in view of  Klem (of record, see IDS dated 02/04/2020) US 20120113519 A1.
Regarding claim 27, The Friedman-Vikor combination teaches the invention as set forth above and further teaches that the pattern comprises pattern features (i.e. as UV layer, paragraphs [32-33, 54, 57,60], and modification with features of pattern UV reflecting coating 150 per combination with Vikor, Fig. 1, paragraphs [18,21-22, 31]), but is silent about features having a height of about 2 inches or less and/or a width of about 4 inches or less.  
However, Klem teaches in the same field of invention of a method and apparatus for preventing birds from colliding with or striking flat clear and tinted glass and plastic surfaces (as window panes of glass or plastic having a pattern features of cots, vertical lines, horizontal lines or a lattice/grid pattern on a surface being visible to the avian eye preventing birds from striking or colliding with the window pane and also having optical characteristics of a minimum of 20% ultraviolet reflection separated by ultraviolet absorption, see Figs. 1-6, Title, Abstract, paragraphs [02-04, 15-16, 21-22]) and further teaches that features having a height of about 2 inches or less and/or a width of about 4 inches or less. (i.e. as e.g. thickens of horizontal lines of 0.125-1”, and e.g. thickness of vertical lines 0.125-1”, and/or as vertical and horizontal pacing/grid dimension is 0.125 to 4” inches, and 0.125 inch to 3.125 inches, as birds can effectively detect and avoid such patterns covering the entire glass or plastic surface, where the patterns have ultraviolet reflective elements, also reflecting in the range of 300 to less than 400 nanometers wavelength, see Klem, paragraphs [03, 21-24, 26-28]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and apply the dimensional characteristic features of the UV reflecting elements of the lattice/grid pattern according to teachings of Klem for the dimensions of features of pattern UV reflecting coating (150) of Friedman and Vikor in order to enable birds to effectively detect and avoid such patterns covering the glass (or plastic) surface, with so dimensioned pattern of ultraviolet reflective elements, (see Klem, paragraphs [03, 21-24, 26-28]).

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agrawal et al. (of record, see IDS dated 12/20/2021) US 20030227664 A1 also discloses features of the claimed invention (see e.g. Figs. 1, 5-6 and related descriptions).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/            Primary Examiner, Art Unit 2872